Bell, Chief Judge.
The appellant petitioned the superior court for a judicial review of an administrative agency decision under the provisions of the Administrative Procedure Act. Code Ann. § 3A-120. In the superior court she moved for judgment on the pleadings and for summary judgment, which were denied. The trial court has not issued a certificate of immediate review or for direct appeal under either Code Ann. § 6-701 (a, 2) or Code Ann. § 81A-156 (h). The jurisdiction over this appeal is controlled by the holding in Howell v. Harden, 129 Ga. App. 200 (198 SE2d 890). Howell held that the Civil Practice Act has no application to judicial review of administrative agency decisions under § 20 of *783the Administrative Procedure Act, and that motions for judgment on the pleadings and for summary judgment are "functionless” and are not appropriate in the superior court when that court is sitting as an appellate court under authority of the Administrative Procedure Act. Hence, even if those motions are in fact made in such a proceeding and are in fact ruled on by the superior court, the rulings are nullities and unappealable even with the judge’s certificate.
Argued July 2, 1973
Decided September 6, 1973
Rehearing denied October 3, 1973
Kenneth. G. Levin, for appellant.
ArthurK. Bolton, Attorney General, Timothy J. Sweeney, Dorothy Y. Kirkley, Assistant Attorneys General, for appellee.

Appeal dismissed.


Deen and Quillian, JJ., concur.